COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 WENDEE LONG,                                                   No. 08-13-00334-CR
                                                §
                  Appellant,                                       Appeal from the
                                                §
 v.                                                         367th Judicial District Court
                                                §
 THE STATE OF TEXAS,                                          of Denton County, Texas
                                                §
                  Appellee.                                     (TC# F-2013-1478-E)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the conviction and render a judgment of acquittal, in accordance

with this Court’s opinion. We further order this decision shall be certified below for observance.


       IT IS SO ORDERED THIS 30TH DAY OF JUNE, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.